Citation Nr: 1456331	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-46 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.
In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

The Veteran has a diagnosis of unspecified depressive disorder, and a medical nexus opinion links that disability to the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder is due to or the result of the Veteran's active military service.  38 U.S.C.A. § 1111, 5107(b) (West 2014); 38 C.F.R. § 3.303(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD which he attributes to a traumatic event.  

The Veteran indicated that the first stressful event occurred while serving as an aircraft mechanic with Training Squadron 31 (VT-31) when he was reportedly trapped in an aircraft hangar and "almost killed" during Hurricane Celia in August 1970.  See August 2007 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).

In a March 2012 remand, the Board noted that independent sources verify Hurricane Celia caused extensive damage to Corpus Christi, Texas, including the Naval Air Station in August 1970.  Service treatment records indicate the Veteran was processed for discharge from the Naval Air Station at Corpus Christi in October 1970.  The Board finds the Veteran's statements and testimony regarding his experience at the Corpus Christi Naval Air Station during Hurricane Celia in August 1970 to be credible.

A VA examination dated June 2014 shows the VA examiner diagnosed the Veteran with unspecified depressive disorder and alcohol use disorder.  The VA examiner opined that the Veteran's alcohol use disorder is secondary to his unspecified depressive disorder.  Furthermore, the examiner opined that the Veteran's unspecified depressive disorder is reasonably linked to his claimed stressor of experiencing Hurricane Celia.  

The Board finds the June 2014 opinion is entitled to controlling probative weight because the VA examiner addressed the clinical evidence of record in a thorough and accurate report and included supporting rationale with their opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

ORDER

Service connection for an unspecified depressive disorder is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


